Citation Nr: 9917990	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for pulmonary 
disability due to exposure to toxic gases for accrued 
benefits purposes.

2.  Entitlement to a rating in excess of 30 percent for 
pulmonary tuberculosis for accrued benefits purposes.

3.  Entitlement to service connection on a mustard gas 
presumptive basis for the cause of the veteran's death.

4.  Entitlement to service connection on other than a mustard 
gas presumptive basis for the cause of the veteran's death.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
February 1946.  He died in August 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was remanded by the Board in 
January 1997 for further development; it was returned to the 
Board in March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  A claim for entitlement to service connection for 
pulmonary disability due to exposure to toxic gases was not 
pending at the time of the veteran's death in August 1991.

3.  The veteran died in August 1991 of coronary occlusion due 
to pulmonary emphysema.

4.  The veteran's pulmonary tuberculosis had been inactive 
since at least 1978.

5.  The veteran was a toxic gas handler in service and had 
full-body exposure to nitrogen or sulfur mustard.

6.  The veteran's nonservice-related use of tobacco products 
was a supervening cause of his pulmonary emphysema and 
chronic obstructive pulmonary disease (COPD).

7.  The appellant's claim for service connection for the 
cause of the veteran's death on other than a mustard gas 
presumptive basis is not plausible.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits based on service 
connection for pulmonary disability due to exposure to toxic 
gases have not been met.  38 U.S.C.A. §§ 5107, 5121 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.1000 (1998); Jones v. West, 
136 F.3d 1296 (1998); Brewer v. West, 11 Vet. App. 228, 231-
232 (1998).

2.  The criteria for accrued benefits based on entitlement to 
a rating in excess of 30 percent for pulmonary tuberculosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.1000, 4.7, 4.97, 
Diagnostic Code 6721 (1992).

3.  It may not be presumed on the basis of the veteran's 
service exposure to mustard gas that a disability which 
caused or contributed substantially or materially to his 
death was incurred in service.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.312, 3.316 (1998).

4.  The claim for service connection for the cause of the 
veteran's death on other than a mustard gas presumptive basis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for pulmonary 
disability due to exposure to toxic gases for accrued 
benefits purposes.

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a). 

The record reflects that the veteran's claim for direct 
service connection for pulmonary disability was denied in 
unappealed rating decisions dated in August 1987 and October 
1990.  Thereafter, the only communications received from the 
veteran prior to his death referred only to his service-
connected pulmonary tuberculosis.  The record reflects that 
the veteran died in August 1991.  The Board notes that 
regulations establishing service connection for emphysema or 
COPD resulting from the chronic effects of service exposure 
to mustard gas were not promulgated until July 1992.  See 57 
Fed. Reg. 33875 (1992); 59 Fed. Reg. 42497 (1994).

While the case was in remand status, the U.S. Court of 
Appeals for the Federal Circuit in Jones v. West, 136 F.3d 
1296 (1998), held that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits, or 
else be entitled to them under an existing rating or 
decision.  The decision of the Federal Circuit in Jones is 
applicable to the instant claim.  Brewer v. West, 11 Vet. 
App. 228, 231-234 (1998).  

As noted above, the veteran's claim for direct service 
connection for pulmonary disability was last denied in an 
unappealed October 1990 rating decision, following which no 
further communication was received on the issue.  Moreover, 
the provisions relating to presumptive service connection on 
the basis of exposure to mustard gas were first promulgated 
several months after the veteran's death.  The Board 
therefore concludes that a claim for service connection for 
pulmonary disability due to exposure to toxic gases was not 
pending at the time of the veteran's death in August 1991.  

Since there was no claim for service connection for pulmonary 
disability due to exposure to toxic gases pending at the time 
of the veteran's death, the Board must conclude that 
entitlement to accrued benefits based on service connection 
for pulmonary disability due to exposure to toxic gases is 
not in order.

II.  Entitlement to an increased rating for pulmonary 
tuberculosis for accrued benefits purposes

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998), as relevant here, a veteran's surviving spouse may 
receive accrued benefits consisting of up to two years of due 
but unpaid benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000 (1998).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
period of service ended in February 1946.  The veteran's 
original claims file, including his service medical records 
and original rating sheets dated prior to 1979, has been 
misplaced by VA.  However, records available in 1979 
apparently indicate that service connection was then in 
effect for pulmonary tuberculosis, evaluated as 30 percent 
disabling.  Although the RO, in July 1986, reestablished the 
veteran's 30 percent rating effective December 1, 1985, it 
rated the disability under Diagnostic Code 6721, pertaining 
to pulmonary tuberculosis for which entitlement was 
established prior to August 20, 1968.  The Board notes, 
however, that a July 1986 statement by the veteran 
essentially indicates that service connection for his 
disability was in effect prior to 1968.  The 30 percent 
evaluation for pulmonary tuberculosis has remained in effect 
since the July 1986 rating decision.  

On file are private medical records for June 1978 to August 
1991 which note that the veteran had developed pulmonary 
tuberculosis in 1948, treated by crushing of the left phrenic 
nerve and pneumoperitoneum.  Although the veteran reported a 
40 year history of active pulmonary tuberculosis, a 1978 
treatment record indicates that the tuberculosis was 
inactive, and the treatment records are entirely negative for 
evidence of active pulmonary tuberculosis.  The records 
instead document treatment for emphysema, COPD and other 
nonservice-connected pulmonary disorders; chest X-ray studies 
essentially showed emphysematous changes with numerous healed 
granulomatous lesions, including old healed tuberculosis 
lesions in the lungs.

On file is a March 1986 statement by a physician which 
indicates that the veteran had a history of active 
tuberculosis treated with drugs and pneumoperitoneum, and 
that the veteran continued to complain of shortness of breath 
with exertion.  Chest X-ray studies purportedly showed 
abnormalities affecting the lungs.  The examiner diagnosed 
the veteran with COPD and opined that the veteran's impaired 
pulmonary function was secondary to his tuberculosis.

The veteran was afforded a VA examination in May 1986, at 
which time the veteran presented with evidence of respiratory 
difficulty.  He reported the onset of pulmonary tuberculosis 
immediately after discharge, but indicated that after several 
years in a sanitarium his tuberculosis had been arrested in 
1956; he reported that while thoracoplasty had not been 
tried, his treatment had involved pneumoperitoneum.  The 
veteran informed the examiner that he had reported for yearly 
checkups until 1978.  Chest X-ray studies on examination 
disclosed the presence of emphysema, reticular fibrosis, some 
fibrocalcific fine nodular scarring and blebs.  The veteran 
was diagnosed with inactive pulmonary tuberculosis and with 
COPD.

On file is a copy of a tuberculosis laboratory test of the 
veteran, dated in May 1986, from the Tennessee Department of 
Public Health, which indicates that acid-fast bacilli were 
not found.

Of record are VA treatment records for the veteran for 
January 1988 to May 1991 which document that the veteran had 
pulmonary tuberculosis between 1949 and 1956, treated by left 
phrenic nerve crush and pneumoperitoneum.  While the 
treatment records disclose treatment for a variety of 
pulmonary disorders, they are negative for any recurrence of 
pulmonary tuberculosis; repeated sputums for acid-fast 
bacilli were negative.

On file is a statement by G.S., dated in June 1992, which 
indicates, in essence, that the veteran had a long history of 
health problems.

On file is a statement by W.E., received in July 1992, which 
essentially indicates that the veteran worked for the 
author's company starting in 1975, and that the veteran had 
breathing problems.

Of record is a May 1996 medical opinion by a VA physician 
which indicates, in essence, that the medical evidence on 
file did not demonstrate the recent presence of active 
pulmonary tuberculosis, but that the veteran instead had 
active pulmonary emphysema.  He stressed that there had been 
no relationship between the veteran's service-connected 
pulmonary tuberculosis and his emphysema.

The RO rated the veteran's disability as 30 percent disabling 
under Diagnostic Code (DC) 6721.  Under this diagnostic code, 
for far advanced, chronic pulmonary tuberculosis which is 
inactive and for which entitlement was established prior to 
August 20, 1968, a 100 percent rating is warranted for two 
years after date of inactivity, following active 
tuberculosis, which was clinically identified during service 
or subsequently.  A 50 percent evaluation is warranted 
thereafter for four years, or in any event, to six years 
after date of inactivity.  Thereafter, for five years, or to 
eleven years after date of inactivity, a 30 percent rating is 
appropriate.  A 30 percent rating is also appropriate 
following far advanced lesions diagnosed at any time while 
the disease process was active.  38 C.F.R. § 4.97, Diagnostic 
Code 6721 (1992).

Although medical records for the period prior to 1978 are not 
on file, evidence of record since that time indicate that the 
veteran's pulmonary tuberculosis had been inactive since 
1956, and in any event there is no medical evidence 
suggesting a reactivation of the veteran's pulmonary 
tuberculosis since 1978.  Although the veteran's private 
physician opined in March 1986 that the veteran's pulmonary 
difficulties were secondary to his tuberculosis, the 
remainder of the medical evidence demonstrates that the 
veteran's pulmonary complaints are in fact attributable 
primarily to his nonservice-connected pulmonary emphysema and 
COPD.  As the medical evidence fails to demonstrate the 
presence of active tuberculosis since at least 1978, the 
Board concludes that a rating greater than 30 percent for 
pulmonary tuberculosis is not warranted.







III.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
incurrence of cardiovascular disease may be presumed under 
certain circumstances if it is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection may also be granted on a presumptive basis 
where the veteran experienced full-body exposure to nitrogen 
mustard or Lewisite during active military service and 
subsequently developed a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.  38 C.F.R. § 3.316(a)(2) (1998).  However, 
service connection will not be established on a presumptive 
basis if there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316(b) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  


Factual background

The veteran's death certificate discloses that he died in 
August 1991 at the age of 78.  The death certificate lists 
the cause of death as coronary occlusion due to pulmonary 
emphysema.  There is no medical evidence of record suggesting 
that any other disorder played a material causal role in the 
veteran's death.

At the time of the veteran's death service connection was in 
effect only for pulmonary tuberculosis, evaluated as 30 
percent disabling.

The veteran's service medical records are unavailable.  
However, on file are morning and sick reports for January 
1943 to July 1943 which show that the veteran was 
hospitalized while in service for unknown reasons.  The 
veteran's WD AGO Form 53-55 shows that he was a toxic gas 
handler in service, and his Separation Qualification Record 
indicates that he served in that capacity for most of his 
period of service.

There is no medical evidence of record suggesting the 
presence of emphysema or cardiovascular disease in service or 
until many years thereafter or suggesting that either 
disorder was etiologically related to service or to the 
service-connected pulmonary tuberculosis.

A July 1982 private medical record indicates that the veteran 
smoked, on average, a pack of cigarettes a day.  At a May 
1986 VA examination, the veteran reported his history of 
pulmonary tuberculosis, which he maintained had resulted from 
his chemical warfare duties in service.  He reported smoking 
up to five cigarettes per day.  

VA treatment records show that the veteran was still smoking 
10 cigarettes a day, even while on oxygen, shortly before his 
death.

On file is a February 1992 memorandum by VA's Chief of 
Pulmonary Diseases which indicates that the veteran had 
severe chronic bronchitis and emphysema, and that there was 
no doubt that the veteran's cigarette smoking was responsible 
for most of his pulmonary problems and his bronchitis and 
emphysema.  The physician stated, however, that three of the 
gases the veteran may have been exposed to in service, namely 
phosgene, nitrogen mustard and mustard, have been shown to 
cause lung diseases.  The physician concluded that it was 
impossible to definitively state whether the gases 
contributed or caused lung disease in the veteran's case 
because tests of pulmonary function and arterial blood gas 
were unavailable until after the 1950s.

On file are several statements by the appellant to the effect 
that the veteran was in good health prior to service, that he 
was a toxic gas handler in service, and that he was exposed 
to phosgene, nitrogen mustard and mustard in service.  The 
appellant also maintained that the veteran's tobacco use was 
not responsible for the development of his pulmonary 
disability.

On file is a June 1992 statement by G.S., which indicates, in 
essence, that the veteran had a long history of health 
problems.  A statement received in July 1992 from W.E. 
indicates that he had observed the veteran's breathing 
problems since 1975.

An April 1996 letter from the U.S. Army Chemical and 
Biological Defense Command indicates that that agency was 
unable to confirm the veteran's alleged exposure to mustard 
agent, but that files maintained with that agency were 
incomplete.  However, it was noted that a toxic gas handler 
would have experience with toxic gases, such as a mustard 
agent, and would be trained to perform field filling of 
munitions with toxic gases, in addition to other duties 
associated with the handling of toxic gases.  The letter 
concluded that it was possible that the veteran was exposed 
to a mustard agent in the performance of his official duties, 
and that a mild exposure causing no severe effects might not 
have been recorded in service medical records.

Of record is a May 1996 medical opinion by the VA physician 
who authored the February 1992 VA memorandum.  The physician 
indicated, in essence, that the veteran's tuberculosis 
neither caused nor chronically worsened his pulmonary 
emphysema.  He explained that tuberculosis is caused by a 
microorganism while emphysema is caused by cigarette smoking.  
The physician stated that although exposure to phosgene, 
nitrogen mustard or mustard gas could cause lung disease, in 
the veteran's case it was his use of tobacco products which 
accounted for most of his emphysema.  The physician concluded 
that the veteran's pulmonary tuberculosis did not materially 
contribute to the veteran's death.

Of record is a statement received from the veteran's brother 
in March 1997 which states that the veteran guarded chemical 
weapons in service and that the veteran's lung problems had 
continued since service.

Pursuant to the Board's January 1997 remand, the veteran's 
claims file was forwarded to a VA pulmonary specialist in 
November 1998.  After reviewing the medical evidence on file, 
the physician opined that the veteran's pulmonary emphysema 
and COPD were related to the veteran's cigarette smoking and 
not to noxious gas exposure.

On file is a Chemical Warfare Pocket Reference Card which 
provides information on different chemical agents.

A.  Cause of the veteran's death on a mustard gas presumptive 
basis

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a).  
In this regard the Board notes that the RO was directed by 
the January 1997 remand to contact the VA central office to 
determine whether the veteran's name is on a list of 
participants in mustard gas testing/training.  While the 
record reflects that the RO did not thereafter attempt to 
obtain the requested information, for the purposes of this 
decision the Board will assume that the veteran's name is on 
the list and that he experienced full-body exposure to a 
mustard agent in service.

The Board also notes that the veteran's original claims file, 
including his service medical records and original rating 
sheets dated prior to 1979, has been misplaced by VA.  The 
record reflects that the RO attempted on several occasions to 
obtain service medical records from the National Personnel 
Records Center (NPRC) but that NPRC has been unable to 
provide any such records because any such records would have 
been destroyed in a fire in 1973.  

Pursuant to the Board's January 1997 remand, the RO contacted 
the NPRC and requested that the agency search for morning and 
sick reports for the 9th Air Force Base, 819th Chemical 
Company for the veteran.  In response, NPRC provided morning 
and sick reports for that unit for January 1943 to July 1943, 
and indicated that no further records for the unit were 
available after July 31, 1943.  Although the appellant has 
identified two alternative units for the veteran, the 419th 
and 491st Chemical Companies, the dates of assignment she 
provided encompassed the veteran's entire period of service, 
and NPRC, in February 1998, essentially refused to undertake 
such extensive research without greater specificity.  The 
Board notes that the record is otherwise negative for any 
reference to the 419th or 491st Chemical Companies.  The Board 
will accordingly proceed to adjudicate the appellant's claim.

As noted previously, the Board will presume that the veteran 
experienced full-body exposure to mustard gas in service; 
however, the medical evidence on file demonstrates that the 
veteran's use of tobacco products was a supervening cause of 
his pulmonary disability.  In this regard, the Board notes 
that the physician who provided the February 1992 and May 
1996 opinions did not rule out the possibility that exposure 
to toxic gases in service contributed to some of his 
pulmonary problems but concluded that the veteran's tobacco 
use accounted for most of his emphysema.  Moreover, the 
physician who provided the November 1998 medical opinion 
reviewed the entire claims file and concluded that the 
veteran's pulmonary disorder was in fact due solely to his 
use of tobacco products and not to any exposure to toxic 
gases.  Although the appellant nevertheless contends that the 
veteran's exposure to toxic gases in service caused his 
pulmonary disability, she is not qualified to render a 
medical opinion linking the veteran's emphysema to exposure 
to toxic gases.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the November 1998 medical opinion is supported by 
the February 1992 and May 1996 opinions, and in light of the 
absence of any medical evidence to the contrary, the Board 
finds that the evidence affirmatively establishes that the 
nonservice-related tobacco use was a supervening condition 
which caused the veteran's pulmonary disability.  Therefore, 
the Board concludes that service connection for the cause of 
the veteran's death on a mustard gas presumptive basis is not 
warranted.

B.  Cause of the veteran's death on other than a mustard gas 
presumptive basis

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If she has not, her claim must fail, 
and VA is not obligated to assist the appellant in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

As noted previously, records associated with the veteran's 
claims file prior to 1978 were misplaced by VA.  Although 
morning and sick reports for the veteran's period of service 
indicate hospitalization for unknown reasons, the Board notes 
that the record contains no medical evidence suggesting that 
the veteran's emphysema or cardiovascular disability was 
present in service or until years thereafter or suggesting 
that either disorder was etiologically related to service.  
Moreover, there is no medical evidence on file suggesting 
that the veteran's service-connected pulmonary tuberculosis 
either caused or chronically worsened the veteran's fatal 
emphysema or coronary occlusion, or that it otherwise caused 
or contributed substantially or materially to the veteran's 
death.

The only evidence supportive of an etiological relationship 
between the veteran's period of service and his cause of 
death consists of the lay assertions of the appellant.  As 
the Court held in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), however, lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  In light of these circumstances, the Board 
must conclude that the appellant's claim is not well 
grounded.  

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim for service connection 
for the cause of the veteran's death.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for pulmonary disability 
due to exposure to toxic gases for accrued benefits purposes 
is denied.

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis for accrued benefits purposes is denied.

Entitlement to service connection for the cause of the 
veteran's death, to include on a presumptive basis, is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeal

 

